IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. 857-04



ELIAS DELGADO, Appellant

v.


THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

DALLAS  COUNTY




 Per Curiam

O P I N I O N



	A jury convicted appellant of murder.  During the trial, the state introduced a statement made by
a witness to a police officer responding to the scene.  The witness was unavailable at trial.  Appellant
objected to the admission of the statement on both hearsay and confrontation-clause grounds.   The trial
court held that the statement was admissible as an excited utterance.  On appeal, Appellant argued that the
statement was hearsay and was admitted in violation of his confrontation- clause rights.  The Court of
Appeals agreed with the trial court that the statement was admissible as an excited utterance.		
	After the Court of Appeals issued its opinion in this case, the United States Supreme Court decided
Crawford v. Washington, ___ U.S. ___, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).  In Crawford, the
Supreme Court held that testimonial statements made to police during interrogation, although previously
admissible as an exception to the hearsay rule, violate  the Confrontation Clause.  The Supreme Court
declined to define "testimonial" or "interrogation."  Appellant asserts that the statement at issue is
inadmissible pursuant to Crawford.  Accordingly, we grant Appellant's petition for discretionary review
on ground one, vacate the judgment of the Court of Appeals, and remand to that court for reconsideration
in light of the United States Supreme Court's opinion in Crawford.

Delivered October 6, 2004
Do not publish